UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1539


MARGARET A. LUCAS, Individually, as Widow and Wrongful
Death Beneficiary, and as Personal Representative of the
Estate of John A. Lucas, Deceased; STEPHANIE L. CADEN,
Individually, as Daughter and Wrongful Death Beneficiary of
John A. Lucas, Deceased; CAROLINE A. LUCAS, Individually,
as Daughter and Wrongful Death Beneficiary of John A.
Lucas, Deceased,

                 Plaintiffs - Appellants,

           v.

UNITED STATES OF AMERICA,

                 Defendant - Appellee,

           and

WALTER REED NATIONAL MILITARY MEDICAL CENTER, f/k/a National
Naval Medical Center,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-02032-DKC)


Argued:   October 25, 2016                 Decided:    November 22, 2016


Before NIEMEYER    and   MOTZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
ARGUED: Robert S. Peck, CENTER FOR CONSTITUTIONAL LITIGATION,
P.C., Washington, D.C., for Appellants. Molissa Heather Farber,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.   ON BRIEF: Patrick M. Regan, Christopher J. Regan,
REGAN ZAMBRI LONG, Washington, D.C., for Appellants.     Rod J.
Rosenstein, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Margaret Lucas appeals the dismissal of her Federal Torts

Claims Act (“FTCA”) complaint as untimely.                   We agree with the

district    court     that   the   FTCA’s    limitations      period   bars    her

claim.     Nor has she shown extraordinary circumstances that call

for equitably tolling that bar.            We therefore affirm.



                                       I.

      In   November    2003,   Margaret     Lucas’s     husband,   John   Lucas,

underwent surgery to repair a paraesophageal hernia at what was

then the National Naval Medical Center in Bethesda, Maryland.

As part of the procedure, surgeons implanted mesh in Mr. Lucas’s

body to prevent future herniation.            The mesh migrated, allegedly

causing Mr. Lucas’s health to deteriorate drastically over the

next several years.          Mr. Lucas suffered cardiac arrest in June

2009 and never regained consciousness.                 He died on August 11,

2009.

      On February 23, 2010, Margaret Lucas and her two surviving

daughters filed a medical malpractice claim with the Department

of the Navy.        Nearly four years passed before the Navy mailed

its notice of final denial on November 8, 2013.                Under the FTCA,

a   plaintiff   has    six   months   to    initiate    an   action    after   the

appropriate government agency mails her notice of its denial of

her claim.      28 U.S.C. § 2401(b) (2012).            Accordingly, Lucas had

                                       3
until May 8, 2014, to bring her FTCA claim against the United

States.

       The parties agree that, because state law determines the

liability of the United States under the FTCA, 28 U.S.C. § 2674,

medical    malpractice    plaintiffs        seeking   relief    under    the       FTCA

must comply with the state’s substantive requirements.                    Maryland

law,    which    the   parties   recognize        controls   here,    requires       a

plaintiff to submit her medical malpractice claim to the state’s

Health Care Alternative Dispute Resolution Office before filing

it in court.       Md. Code Ann., Cts. & Jud. Proc. § 3-2A-02(a), -

04(a)(1)(i) (West 2016).         A plaintiff must then file an expert

report certifying that the claim is meritorious within ninety

days.     Id. § 3-2A-04(b)(1)(i)(1).          Once a plaintiff has filed an

expert report, she may waive arbitration and proceed to court.

Id. § 3-2A-06B(a).

       After receiving notice of the Navy’s denial, Lucas quickly

filed her claim with the state agency on November 21, 2013.

However,     she    did   not    file   her       expert     report     and    waive

arbitration until May 19, 2014 -- eleven days after the FTCA’s

six-month limitations period passed.               And Lucas did not file her

complaint in federal district court until one month later.

       The United States moved to dismiss the complaint for lack

of   subject     matter   jurisdiction       on    the   ground   that        it   was

untimely.       The district court stayed the proceedings pending the

                                        4
Supreme Court’s resolution of United States v. Kwai Fun Wong,

135 S.Ct. 1625 (2015).               In that case, the Court held that the

FTCA’s filing deadline under § 2401(b) is not jurisdictional and

allows for equitable tolling.                135 S. Ct. at 1629.              After Kwai

Fun Wong, the United States moved to dismiss Lucas’s complaint

for failure to state a claim.                   The district court granted the

motion.       The court reasoned that § 2401(b) applied and that no

extraordinary           circumstances   warranted      tolling         the   limitations

period.



                                            II.

       On appeal, Lucas first argues that her claim was timely

because filing a required state administrative claim begins an

“action” under § 2401(b).               But the text of § 2401(b) plainly

establishes that “action” refers only to a federal civil action.

See    Raplee      v.    United   States,    ---    F.3d   ---    (4th       Cir.   2016).

Therefore, § 2401(b) requires a plaintiff to file a complaint

with    a    federal      district    court       within   six    months      after   the

relevant federal agency mails her notice that it has denied her

claim.        Lucas filed her federal complaint more than a month

after       this   deadline       passed.       Therefore,       her    complaint     was

untimely.

       Although § 2401(b) allows for equitable tolling, Lucas’s

case does not call for it.                  We generally review the district

                                            5
court’s denial of equitable tolling for abuse of discretion.

Rouse v. Lee, 339 F.3d 238, 247 n.6 (4th Cir. 2003) (en banc).

But see Cruz v. Maypa, 773 F.3d 138, 143 (4th Cir. 2014) (noting

that in some circumstances review is de novo).

       A statute can be equitably tolled only if a plaintiff shows

that (1) she pursued her claim with reasonable diligence and (2)

extraordinary circumstances prevented her from filing on time.

See Holland v. Florida, 560 U.S. 631, 649 (2010).                          Equitable

tolling is an extraordinary remedy limited to those occasions

when   “it    would    be    unconscionable       to    enforce    the    limitation

period    against     the    party    and    gross     injustice   would    result.”

Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

       Regardless of whether Lucas pursued her claim diligently,

she    has    failed    to    show     any      “extraordinary     circumstances”

preventing her from filing on time.                     In fact, Lucas does not

point to any intervening events that detained her.                       Rather, she

argues only that Maryland’s pre-filing requirements themselves

constitute extraordinary circumstances.

       Maryland’s pre-filing requirements certainly place a burden

on medical malpractice plaintiffs.                However, this hardly counts

as an extraordinary circumstance.               The requirements apply to all

medical      malpractice     claims    that     arise    in   Maryland.      Lucas’s

argument would require us to hold that it is unconscionable to

require an FTCA plaintiff to comply with state tort law.                          We

                                            6
lack   the   power     to   do    so.     A    state   unquestionably    has   the

prerogative to place whatever requirements it chooses on its

tort   causes    of    action.      And    Congress     clearly   intended     FTCA

plaintiffs      to    comply     with   those    requirements.      See,     e.g.,

Anderson v. United States, 669 F.3d 161, 164 (4th Cir. 2011).

       The   record         contains      no     evidence    that    Maryland’s

requirements prevented Lucas from filing on time.                       Lucas had

more than four years to prepare the required state filings and

her federal complaint.             Moreover, the state agency processed

Lucas’s filings without delay.                The agency issued its order of

transfer –- allowing Lucas to proceed to federal court –- the

day after Lucas filed her expert report and waived arbitration.



                                        III.

       For the foregoing reasons, the judgment of the district

court is

                                                                        AFFIRMED.




                                          7